Exhibit 99.1 iPASS REPORTS FOURTH QUARTER AND FULL YEAR 2 Fourth Quarter Broadband Revenues Increase 13% over Third Quarter Full Year 2007 Broadband Revenues Increase 89% over 2006 Board Approves $30 Million Stock Repurchase REDWOOD SHORES, Calif. — February 13, 2008 — iPass Inc. (Nasdaq: IPAS), a global provider of services that unify the management of enterprise mobility, today announced financial results for its fourth quarter and full year ended December 31, 2007. “Strong bookings throughout 2007 allowed iPass to achieve quarterly revenue growth not just in the fourth quarter, but in every quarter in 2007,” said Ken Denman, Chairman and CEO of iPass. “Our growth in broadband, software and service fee revenues outpaced the decline in our dial revenues, and we are steadily improving our operating margins and increasing our operating leverage to position iPass for profitable growth in 2008 and beyond.” Share Repurchase Program - On February 12, 2008, the Company's Board of Directors approved a share repurchase program authorizing the repurchase of up to $30 million of the company's common stock over a two year period. “Our Board’s decision to approve a stock repurchase plan reflects the confidence that iPass will continue to generate cash flow from operations throughout 2008,” added Denman. “We generated approximately $1 million in the fourth quarter, despite $2 million in cash outflow associated with our fourth quarter restructuring.” Financial Highlights (In millions, except per share amounts) Q4’07 Q3’07 Q4’06 Total Revenues $ 50.0 $ 47.7 $ 45.2 Broadband Revenues $ 22.1 $ 19.6 $ 13.0 Software and Service Fee Revenues $ 14.5 * $ 12.4 $ 9.8 Dial Revenues $ 13.4 $ 15.7 $ 22.4 Operating loss $ (4.6 ) $ (2.7 ) $ (7.2 ) Non-GAAP Operating Income (loss) $ 0.4 $ (0.4 ) $ (1.6 ) GAAP Net loss $ (30.8 )** $ (1.1 ) $ (3.8 ) GAAP Diluted EPS (loss) $ (0.49 )** $ (0.02 ) $ (0.06 ) Non-GAAP Net Income (loss) $ 1.1 $ 0.4 $ (0.3 ) Non-GAAP Diluted EPS (loss) $ 0.02 $ 0.01 $ (0.00 ) Cash and Short Term Investments $ 75 $ 74 $ 99 *Software and service fee revenues in the fourth quarter include $2.8 million of additional revenues relating to a change in estimate for the recognition of minimum commitment billings.Prior to the fourth quarter iPass recognized minimum commitment billings on a cash basis. **iPass reported a fourth quarter GAAP net loss of $30.8 million ($0.49 per fully diluted share) compared to a net loss of $1.1 million ($0.02 per fully diluted share) during Q3 2007. “The fourth quarter 2007 GAAP loss includes a non-cash charge of $26.9 million for establishing a valuation allowance for our deferred tax assets and a $3.3 million restructuring charge relating to our November 2007 reorganization,” said Frank Verdecanna, Chief Financial Officer of iPass. “The deferred tax asset impairment charge does not have an adverse impact on iPass’ liquidity or upon management's view of our business or its prospects.” Business and Operational Highlights Q4’07 Q3’07 Q4’06 iPassConnect Software Users 1,076,000 1,044,000 994,000 iPass On-Network Users 576,000 601,000 710,000 iPass Off-Network Users 500,000 443,000 284,000 Broadband Users 274,000 252,000 169,000 Dial Users 302,000 349,000 541,000 Broadband Venues 95,000 81,000 77,000 Total Forbes Global 2000 Customers 417 408 377 Company Outlook The following statements are based on information available to iPass today, and iPass does not assume any duty to update these numbers at any time during the quarter or thereafter. These statements are forward looking, and actual results may differ materially. For the quarter ended March 31, 2008, iPass projects revenue of approximately $47.5 million to $50.5 million, fully diluted GAAP earnings (loss) per share of approximately ($0.01) to $0.02 and fully diluted non-GAAP earnings per share of approximately $0.02 to $0.05. The difference between the projected fully diluted GAAP loss per share and the projected fully diluted non-GAAP earnings per share of approximately $0.03 is based on expected FAS 123R stock-based compensation of $1.2 million and the expected amortization of intangibles of $1.1 million in the first quarter of 2008 which, when divided by an expected 64 million fully diluted shares outstanding, results in the $0.03 difference. Conference Call iPass will host a public conference call today to discuss this announcement at 5:30 p.m. Eastern Time (2:30 p.m. Pacific Time). The call will be webcast on iPass’ web site at http://investor.ipass.com, and a replay of the webcast will be available on iPass' web site until iPass reports its first quarter 2008 financial results. A taped replay will also be available for two weeks following the date of the call. The dial-in numbers for the taped replay are 1-888-286-8010 (U.S. and Canada) and 1-617-801-6888 (international). The ID number for the replay call is 41815397. Cautionary Statements iPass’ projections of its first quarter 2008 financial results under the caption "Company Outlook," and its expectation that it will be able to return to GAAP profitability and generate positive cash flows from operations in 2008 in this press release are forward-looking statements. Actual results may differ materially from the expectations contained in these statements due to a number of risks and uncertainties, including: the rate of decline in use of narrowband/dial technology as a means of enterprise connectivity may be faster than iPass predicts; the risk that iPass will not be able to generate broadband revenues in the manner expected; rapidly emerging changes in the nature of markets served by iPass, which may not be compatible with iPass' services; increased competition, which may cause pricing pressure on the fees iPass charges; iPass could unexpectedly lose current integrated broadband access points if one or more current broadband access point providers perceive iPass’ servicesto be competing with the provider’s services in a manner that renders the relationship with iPass detrimental to the provider; iPass may not be able to establish additional relationships with broadband access point providers, including providers of 2.5G/3G Mobile Data, at the level iPass expects if it is unable to negotiate such relationships on terms acceptable to both iPass and the providers on the timeframe iPass currently expects for any number of reasons, including perceived competition with the providers; if bookings or sales are greater than iPass expects, then resulting sales commissions and/or other sales related expenses could cause iPass’ non-stock compensation expenses in the first quarter to be greater than currently expected;and iPass may not be able to generate revenue from new services if market acceptance of those new services is not as iPass expects. Detailed information about potential factors that could potentially affect iPass' business, financial condition and results of operations is included in iPass' Quarterly Report on Form 10-Q under the caption "Factors Affecting Operating Results," in Item 2 of that report, filed with the Securities and Exchange Commission (the "SEC") on November 8, 2007 and available at the SEC's Web site at www.sec.gov. iPass undertakes no responsibility to update the information in this press release if any forward-looking statement later turns out to be inaccurate. Information Regarding Non-GAAP Financial Measures This press release contains financial measures that are not calculated in accordance with U.S. generally accepted accounting principles (GAAP). iPass management evaluates and makes operating decisions using various performance measures. In addition to iPass’ GAAP results, the company also considers non-GAAP net income (loss).iPass further considers various components of non-GAAP net income (loss) such as non-GAAP earnings (loss) per share and non-GAAP operating income (loss). Non-GAAP net income (loss) is generally based on the revenues, network access expenses, network operations, research and development, sales and marketing and general and administrative expenses management considers in evaluating the company’s ongoing core operating performance. Non-GAAP net income (loss) consists of net income (loss) excluding equity plan-related compensation expenses, restructuring charges, amortization of intangible assets, the cumulative effect of change in accounting principle, and valuation allowance for deferred tax assets which are charges and gains which management does not consider reflective of the company’s core operating business. Equity plan-related compensation expenses represent the fair value of all share-based payments to employees, including grants of employee stock options, as required under SFAS No. 123 (revised 2004), "Share-Based Payment" (FAS 123R). Restructuring charges consist of severance and benefits, excess facilities and asset-related charges, and also include strategic reallocations or reductions of personnel resources. Intangible assets consist primarily of purchased technology, trade names, customer relationships, employment agreements and other intangible assets issued in connection with acquisitions. Cumulative effect of change in accounting principle consists of a one-time benefit relating to the adoption of FAS 123R. Management does not consider these expenses to be part of core operating performance. For purposes of comparability across other periods and against other companies in the company’s industry, the company reports non-GAAP net income (loss) as adjusted by the amount of additional taxes or tax benefit that the company would accrue using a normalized effective tax rate applied to the non-GAAP results. Non-GAAP net income (loss) and non-GAAP operating income (loss) are supplemental measures of our performance that are not required by, nor presented in accordance with, GAAP. Moreover, they should not be considered as an alternative to net income, operating income, or any other performance measure derived in accordance with GAAP, or as an alternative to cash flow from operating activities or as a measure of the company’s liquidity. The company presents non-GAAP net income (loss) and non-GAAP operating income (loss) because the company considers them to be important supplemental measures of the company’s performance. Management excludes from its non-GAAP net income (loss) and non-GAAP operating income (loss) certain recurring items to facilitate its review of the comparability of the company's core operating performance on a period to period basis because such items are not related to the company's ongoing core operating performance as viewed by management. Management uses non-GAAP earnings per share as one of the components for measurement of incentive compensation. Management uses this view of the company’s operating performance for purposes of comparison with its business plan and individual operating budgets and allocations of resources. Additionally, when evaluating potential acquisitions, management excludes the items described above from its consideration of target performance and valuation. More specifically, management adjusts for the following excluded items: a) stock-based compensation expense; b) restructuring charges; c) amortization charges for purchased technology and other intangible assets resulting from the company's acquisition transactions; d) cumulative effect on change in accounting principle; e) valuation allowance for deferred tax assets. Management adjusts for the excluded items because management believes that, in general, these items possess one or more of the following characteristics: their magnitude and timing is largely outside of the company's control; they are unrelated to the ongoing operation of the business in the ordinary course; they are unusual and the company does not expect them to occur in the ordinary course of business; or they are non-operational, or non-cash expenses involving stock option grants. iPass believes that the presentation of these non-GAAP financial measures is warranted for several reasons: 1) Such non-GAAP financial measures provide an additional analytical tool for understanding the company's financial performance by excluding the impact of items which may obscure trends in the core operating performance of the business; 2) Since the company has historically reported non-GAAP results to the investment community, the company believes the inclusion of non-GAAP numbers provides consistency and enhances investors' ability to compare the company's performance across financial reporting periods; 3) These non-GAAP financial measures are employed by the company's management in its own evaluation of performance and are utilized in financial and operational decision making processes, such as budget planning and forecasting; 4) These non-GAAP financial measures facilitate comparisons to the operating results of other companies in the company’s industry, which use similar financial measures to supplement their GAAP results, thus enhancing the perspective of investors who wish to utilize such comparisons in their analysis of the company's performance. Set forth below are additional reasons why specific items are excluded from the company's non-GAAP financial measures: a) While stock-based compensation calculated in accordance with FAS 123R constitutes an ongoing and recurring expense of the company, it is not an expense that typically requires or will require cash settlement by the company. The company therefore excludes these charges for purposes of evaluating core performance as well as with respect to evaluating any potential acquisition. b) Restructuring charges are primarily related to severance costs and/or the disposition of excess facilities driven by modifications of business strategy. These costs are excluded because they are inherently variable in size, and are not specifically included in the company's annual operating plan and related budget due to the rapidly changing facts and circumstances typically associated with such modifications of business strategy; c) Amortization charges for purchased technology and other intangible assets are excluded because they are inconsistent in amount and frequency and are significantly impacted by the timing and magnitude of the company's acquisition transactions. The company analyzes and measures the company’s operating results without these charges when evaluating the company’s core performance. Generally, the impact of these charges to the company's net income (loss) tends to diminish over time following an acquisition; d) Cumulative effect on change in accounting principle is excluded because it is inconsistent in amount and frequency. iPass analyzes and measures operating results without this charge when evaluating core performance; e) Valuation allowance for deferred tax assets is excluded because it is inconsistent in amount and frequency. iPass analyzes and measures operating results without this charge when evaluating core performance. The charge is not an expense that typically requires or will require cash settlement by the company; f) Income tax expense (benefit) is adjusted in the non-GAAP tax-effected numbers by the amount of additional expense or benefit that the company would accrue if non-GAAP results were used instead of GAAP results in the calculation of tax liability, taking into consideration the company's long-term tax structure. In the future, the company expects to continue reporting non-GAAP financial measures on a tax-effected basis excluding items described above and the company expects to continue to incur expenses similar to the non-GAAP adjustments described above. Accordingly, exclusion of these and other similar items in the company’s non-GAAP presentation should not be construed as an inference that these costs are unusual, infrequent or non-recurring. As stated above, the company presents non-GAAP financial measures because it considers them to be important supplemental measures of performance. However, non-GAAP financial measures have limitations as an analytical tool and should not be considered in isolation or as a substitute for the company's GAAP results. In the future, the company expects to incur expenses similar to the non-GAAP adjustments described above and expects to continue reporting non-GAAP financial measures excluding such items. Some of the limitations in relying on non-GAAP financial measures are: The company's stock option and stock purchase plans are important components of incentive compensation arrangements and will be reflected as expenses in the company’s GAAP results for the foreseeable future under FAS 123R. Amortization of intangibles, though not directly affecting iPass’ current cash position, represents the loss in value as the technology in the company’s industry evolves, is advanced or is replaced over time. The expense associated with this loss in value is not included in the non-GAAP net income (loss) presentation and therefore does not reflect the full economic effect of the ongoing cost of maintaining the company’s current technological position in the company’s competitive industry which is addressed through the company’s research and development program. Other companies, including other companies in iPass’ industry, may calculate non-GAAP financial measures differently than the company, limiting their usefulness as a comparative measure. Pursuant to the requirements of SEC Regulation G, a detailed reconciliation between the company's GAAP and non-GAAP financial results is provided in this press release. Investors are advised to carefully review and consider this information strictly as a supplement to the GAAP results that are contained in this press release and in the company's SEC filings. The reconciliation of non-GAAP financial measures set forth in this press release for the fourth quarter of 2007 and 2006 is set forth in the financial statements at the end of this press release. The reconciliation between GAAP and non-GAAP operating income (loss) for the third quarter of 2007 is as follows: GAAP operating income (loss) $ (2,709 ) (a)FAS 123R stock-based compensation 1,283 (b)Restructuring charges 13 (c)Amortization of intangibles 1,050 Non-GAAP operating income (loss) $ (363 ) The reconciliation between GAAP and non-GAAP net income (loss) for the third quarter of 2007 on a tax-effected basis is as follows: GAAP net income (loss) $ (1,081 ) (a)FAS 123R stock-based compensation 1,283 (b)Restructuring charges 13 (c)Amortization of intangibles 1,050 (1)Provision for income taxes (850 ) Non-GAAP net income (loss) $ (415 ) A reconciliation between GAAP and non-GAAP diluted net income (loss) per share for the third quarter of 2007 on a tax-effected basis is as follows: GAAP diluted net income (loss) per share $ (0.02 ) (a)Per share effect of FAS 123R stock-based compensation, restructuring charges, amortization of intangibles and provision for income taxes $ 0.03 Non-GAAP diluted net income (loss) per share $ 0.01 Other non-GAAP financial measures set forth in the financial statements are reconciled following those statements. About iPass Inc. iPass helps enterprises unify the management of remote and mobile connectivity and devices. With iPass software and services, customers can create easy-to-use broadband solutions for their mobile workers, home offices and branch and retail locations, complete with device management, security validation and unified billing. iPass offerings are powered by its leading global virtual network, on-demand management platform, and award-winning client software. The iPass global virtual network unifies hundreds of wireless, broadband and dial-up providers in over 160 countries.Hundreds of Global 2000 companies rely on iPass services, including General Motors, Nokia, and Reuters. Founded in 1996, iPass is headquartered in Redwood Shores, Calif., with offices throughout North America, Europe and Asia. For more information, visit www.ipass.com. NOTE: iPass(R) is a registered trademark of iPass Inc. CONTACT: Investor Relations Tim Shanahan 650-232-4260 ir@iPass.com iPASS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, in thousands, except share and per share amounts) Three Months Ended Twelve Months Ended December 31, December 31, 2007 2006 2007 2006 Revenues $ 50,007 $ 45,157 $ 192,228 $ 182,711 Operating expenses (a) Network access 18,591 15,545 69,530 56,929 Network operations 8,591 7,968 34,258 32,013 Research and development 4,657 5,402 21,141 22,557 Sales and marketing 13,199 13,883 52,809 58,620 General and administrative 5,179 5,350 21,392 23,178 Restructuring charges (b) 3,306 3,157 3,167 4,733 Amortization of intangibles (c) 1,050 1,050 4,200 3,971 Total operating expenses 54,573 52,355 206,497 202,001 Operating loss (4,566 ) (7,198 ) (14,269 ) (19,290 ) Other income, net 898 844 3,270 3,659 Loss before income taxes (3,668 ) (6,354 ) (10,999 ) (15,631 ) Benefit from income taxes 27,136 (2,593 ) 23,657 (7,195 ) Net loss before cumulative effect of change in accounting principle $ (30,804 ) $ (3,761 ) $ (34,656 ) $ (8,436 ) Cumulative effect of change in accounting principle (d) $ - $ - $ - $ (347 ) Net loss $ (30,804 ) $ (3,761 ) $ (34,656 ) $ (8,089 ) Net loss per share: Basic $ (0.49 ) $ (0.06 ) $ (0.55 ) $ (0.13 ) Diluted $ (0.49 ) $ (0.06 ) $ (0.55 ) $ (0.13 ) Number of shares used in per share calculations: Basic 62,567,108 64,225,707 63,211,888 64,572,603 Diluted 62,567,108 64,225,707 63,211,888 64,572,603 Non-GAAP diluted shares 63,539,488 64,225,707 64,309,139 66,439,893 (a) FAS 123(R) stock-based compensation and amortization of deferred stock-based compensation includedin the expense line items: Network operations $ 182 $ 39 $ 799 $ 1,031 Research and development 117 286 959 1,235 Sales and marketing 151 463 1,246 2,206 General and administrative 221 378 1,914 1,706 Total amortization of stock-based compensation $ 671 $ 1,366 $ 4,918 $ 6,178 A reconciliation between operating loss on a GAAP basis and non-GAAP operating income (loss) is as follows: GAAP operating loss $ (4,566 ) $ (7,198 ) $ (14,269 ) $ (19,290 ) (a) Amortization of stock-based compensation 671 1,366 4,918 6,178 (b) Restructuring charges 3,306 3,157 3,167 4,733 (c) Amortization of intangibles 1,050 1,050 4,200 3,971 Non-GAAP operating loss $ 461 $ (1,625 ) $ (1,984 ) $ (4,408 ) A reconciliation between net loss on a GAAP basis and non-GAAP net income (loss), net of tax effect, is as follows: GAAP net loss $ (30,804 ) $ (3,761 ) $ (34,656 ) $ (8,089 ) (a) Amortization of stock-based compensation 671 1,366 4,918 6,178 (b) Restructuring charges 3,306 3,157 3,167 4,733 (c) Amortization of intangibles 1,050 1,050 4,200 3,971 (d) Cumulative effect of change in accounting principle (347 ) (d) Valuation allowance for deferred tax assets 26,878 - 26,878 - (1) Provision for income taxes - (2,090 ) - (5,912 ) (2) Adjustment for tax benefits in prior quarters (2,779 ) - Non-GAAP net income (loss) $ 1,101 $ (278 ) $ 1,728 $ 534 A reconciliation between diluted net loss per share on a GAAP basis and non-GAAP diluted net income (loss) per share, net of tax effect, is as follows: GAAP diluted net loss per share $ (0.49 ) $ (0.06 ) $ (0.55 ) $ (0.13 ) Per share effect of FAS 123(R) stock-based compensation, amortization of deferred stock-based compensation, restructuring charges, amortization of intangibles, and cumulative effect of change in accounting principle 0.51 0.06 0.58 0.14 Non-GAAP diluted net income (loss) per share $ 0.02 $ (0.00 ) $ 0.03 $ 0.01 (1) The estimated non-GAAP effective tax rate was 0% for the three months ended December 31, 2007, due to the establishment of a full valuation allowance on our deferred tax assets. The estimated non-GAAP tax effect for the twelve months ended December 31, 2007 includes the tax effect of the Non-GAAP adjustments through the first nine months of 2007. The estimated non-GAAP effective tax rate was (41)%and (46)% for the three and twelve months ended December 31, 2006, respectively. iPASS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) December 31, December 31, 2007 2006 Assets Current assets: Cash and cash equivalents $ 70,907 $ 15,492 Short-term investments 4,258 83,708 Accounts receivable, net 36,388 28,579 Prepaid expenses and other current assets 7,474 6,341 Short-term deferred income tax assets 0 8,070 Total current assets 119,027 142,190 Property and equipment, net 9,272 10,519 Other assets 4,876 3,344 Long-term deferred income tax assets 0 14,952 Acquired intangibles, net 9,504 13,705 Goodwill 78,892 78,892 Total assets $ 221,571 $ 263,602 Liabilities and stockholders' equity Current liabilities: Accounts payable $ 15,923 $ 14,830 Accrued liabilities 16,393 18,537 Short-term deferred revenue 6,606 5,411 Total current liabilities 38,922 38,778 Long-term deferred revenue 949 1,468 Other long-term liabilities 1,040 1,969 Total liabilities 40,911 42,215 Stockholders' equity: Common stock 63 63 Additional paid-in capital 241,702 247,880 Accumulated other comprehensive loss 9 (98 ) Accumulated deficit (61,114 ) (26,458 ) Total stockholders' equity 180,660 221,387 Total liabilities and stockholders' equity $ 221,571 $ 263,602
